Citation Nr: 1505200	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, also claimed as posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through November 2010, the Veteran has been diagnosed with PTSD, alcoholism, and depression.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in these files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus are not casually or etiologically due to in-service military noise exposure, and sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service.  

2.  The Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD, alcoholism, and depression.

3.  After resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder is the result of military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014), 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In light of the favorable finding with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that no further discussion of VCAA compliance is warranted at this time on this issue.  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in September 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records and VA treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a medical examination in August 2010 to obtain an opinion as to whether his claimed hearing loss and tinnitus were the result of military acoustic trauma.  The opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum reports are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  No competent medical evidence is of record which specifically refutes the findings of the VA examination.  Accordingly, the Board finds that this examination is  adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss and Tinnitus 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions from active service.

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  At his March 1965 induction examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test.  Prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's entrance examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.  

The March 1965 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-5 (5)
5 (10)
LEFT
-5 (15)
5 (15)
  -5(5)
5 (15)
-5 (0)

At his November 1967 separation examination, the Veteran was not provided with a hearing test.  However, the Veteran denied hearing loss in the accompanying Report of Medical History (RHM).  The Veteran did report having ear, nose, and throat trouble but did not elaborate on his condition.  

The Veteran testified at the November 2013 Board hearing that he was recommended a hearing aid at the VA Medical Center (VAMC) in Northport a couple of years ago.  A review of the Veteran's private and VA outpatient treatment records from the Northport VAMC dated through January 2012 are negative for any complaints, diagnosis, or treatment for bilateral hearing loss or tinnitus.  Consequently, the Board finds while it is unclear whether records of such treatment exist, a remand to ensure receipt of those record is unnecessary as they would have no bearing on the medical nexus of the Veteran's hearing loss at issue.       

The Veteran was provided a VA examination in August 2010 to determine the nature and etiology of his hearing loss and tinnitus.  The claims file to include his service medical records which have been reviewed by the examiner.  The Veteran reported military noise exposure in service including mortars and artillery which the examiner conceded.  The Veteran also reported a history of occupational noise exposure for 8 to 10 years working in a printing press and intermittent recreational noise exposure to include trap shooting although hearing protection is used.  With regard to onset, the Veteran reported that he began experiencing hearing loss approximately 3 to 4 years ago, and he denied tinnitus .  An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
55
LEFT
20
25
40
50
55

The Veteran had speech recognition of 92 percent in the right ear and 94 percent in the left ear.  The examiner concluded that the Veteran does not have tinnitus or has ever experienced tinnitus.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but determined that it is less likely than not caused by acoustic trauma in service.  By way of rationale, the examiner explained that although acoustic trauma is conceded, however the Veteran's report of onset of hearing loss is approximate three years ago which is over four decades since military service.  Therefore, the examiner concluded that the Veteran's hearing loss was not caused by acoustic trauma in service.  The examiner did not offer an opinion as to the Veteran's tinnitus claim because he denied ever experiencing tinnitus.  

The Board is under no further duty to seek out a medical opinion on the issue of tinnitus.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion).  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability of tinnitus is shown in accordance with 38 C.F.R. § 3.385 , a credible link to in-service events cannot be established.  In so finding, the Board notes that it considered the Veteran's claim for tinnitus, however, the Veteran has since denied a history of tinnitus.  Thus, there is no need to further seek a medical opinion on this matter.

With regard to the hearing loss claim, the Board finds that the August 2010 VA examination report to be persuasive.  The examiner interviewed the Veteran who reported a history of military acoustic trauma, occupational noise exposure, and intermittent recreational noise exposure.  The examiner explained that based on the Veteran's report of onset of hearing loss nearly four decades after military service, his hearing condition was not likely related to service.  The VA examiner fully reviewed the claims file and was aware of the dates and extent of the Veteran's service.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA examination contained an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's bilateral hearing loss is not related to service.  The Veteran's hearing loss disability is not shown until four decades after service, which is evidence against a claim that they are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the Board notes that no competent medical evidence is of record which explicitly refute the findings of the August 2010 VA examiner.  Therefore, the August 2010 VA examination opinion is entitled to great probative weight.  

The claim is also supported by the Veteran's lay statements that he believes there is a nexus between his hearing loss and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  Determining the precise etiology of the Veteran's hearing loss and tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss and tinnitus, including differences in causation for sensorineural hearing loss and conductive hearing loss.  Ascertaining the etiology of hearing loss and tinnitus involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  At the December 2013 Board hearing, the Veteran reported experiencing hearing loss about 10 or 15 years ago, but he was not certain.  The Board has considered the Veteran's testimony of an earlier onset date, however the Board finds that this testimony does not establish the presence of "chronic" disease during service, and there is no competent evidence of record indicating that his hearing loss may be related to a disease, injury, or event in service.  

Accordingly, service connection for bilateral hearing loss and tinnitus are not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

In the present case, the Board finds that the Veteran has been diagnosed with PTSD, along with alcoholism and depressive disorder not otherwise specified (NOS).  Treatment records dated from March 2010 revealed that the Veteran sought treatment for symptoms associated with PTSD, including: alcohol dependence and depression.  The Veteran reported that he is a Vietnam veteran who served in an infantry division for two years.  The Veteran reported having occasional nightmares, thoughts, and flashback of his service in Vietnam.  He also reported that he drinks alcohol because he always felt it calmed him down, but his alcoholism has gotten worse in the last few years.  The Veteran also reported experiencing seizures due to alcohol and had a few falls where he suffered a subdural hematoma.  The Veteran also reported that his family is angry with him and that their relationship is tense.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  An April 2010 treatment record revealed that the Veteran continued to complain of symptoms of nightmares, flashbacks and startled response and the Veteran was diagnosed with PTSD.  

The June 2010 VA examiner found that the Veteran met all the criteria for a diagnosis of PTSD except Criterion C which addresses avoidance of stimuli associated with events and numbing of general responsiveness.  However, the Board finds that the Veteran's lay statements are sufficient to establish the avoidance of stimuli associated with events and numbing of general responsiveness.  The Veteran primarily contends experiencing flashbacks of Vietnam, angry outburst, startled response, and isolation from his family, alcohol dependence and spending most of his time watching television.  In this case, the Board finds that the Veteran's assertions regarding his symptoms are consistent with avoidance of stimuli associated with events and numbing of general responsiveness, and as such, concludes that he did meet the Criterion C for PTSD.

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The Board recognizes that there is no clear VA opinion that attributes the Veteran's psychiatric symptoms and PTSD diagnosis to his service.  Nevertheless, VA treatment records dated from March 2010 provide the necessary information to link the Veteran's psychiatric symptoms to service.  The Board recognizes that treatment records do not provide a specific finding as to the etiology of the Veteran's acquired psychiatric disorder, but the consistent VA mental health treatment records attribute the Veteran's symptoms to the traumatic events he experienced in service.  Additionally, the Veteran's mental health VA treatment records consistently discuss the Veteran's feelings and behaviors in conjunction with his experience and memories of service in Vietnam.  Thus, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, PTSD, is related to his service.
  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Service connection for PTSD is granted.  


REMAND

After a review, the Board observes that further development is required prior to adjudicating the bilateral peripheral neuropathy of the lower extremities claims.

At the May 2014 Board hearing, the Veteran testified that he developed peripheral neuropathy about four or five years ago and that a neurologist had told him that if alcoholism was a factor for his condition then his neuropathies would heal after he stopped drinking.  In the alternative, Agent Orange could be a factor if the condition continues to persist after he stopped drinking.  The Veteran testified that he had stopped drinking for the past two years and the condition has not corrected itself.    

Throughout his appeal, the Veteran has argued that his peripheral neuropathy condition was caused from exposure to Agent Orange.  A May 2011 VA treatment record diagnosed the Veteran with peripheral neuropathy "presumed" to be related to alcoholism.  To date, the Veteran has not been provided a medical examination to address the current nature and etiology of his peripheral neuropathy condition, or whether a relationship exists between his current condition and exposure to Agent Orange.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a remand is necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his peripheral neuropathy condition.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Finally, the record reflects there are may be outstanding treatment records.  The Board notes that the Veteran's file contains treatment records through January 2012, so it is unclear if there are outstanding records of treatment that need to be associated with his file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of pertinent treatment from the Northport VAMC (since January 2012) for the Veteran should be obtained, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with regard to requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Northport VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed bilateral peripheral neuropathy of the lower extremities.  The examiner is asked to furnish an opinion with respect to the following questions:

Did any currently diagnosed peripheral neuropathy condition, that the Veteran now has, have its onset in service or is otherwise related to any incident, event, or injury that occurred in service, to include exposure to herbicide (Agent Orange)?  The examiner should specifically address the Veteran's contention that his peripheral neuropathy is a result of herbicide exposure rather than alcoholism due to the fact that his condition continues after he had stopped drinking.  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

The examiner should accept as fact that the Veteran was exposed to an herbicide agent during his service in Vietnam.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If medical literature is relied upon in rendering any opinion, the VA examiner should specifically cite each reference material utilized.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, the AOJ should readjudicate the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


